Exhibit 10.45.2 Amendments to 2ision Old New Lenses limited to 2 pair per 24 months Lenses limited to 1 pair per 12 months Frames limited to $75 per set Frames limited to 1 set per 24 months with $135 limit Contacts limited to 2 pair per 24 months with a $150 maximum Contacts limited to 1 pair per 12 months with a $100 maximum (selected in lieu of glasses) Disposable Contacts limited to 2 boxes per 24 months with a $150 maximum Disposable Contacts limited to $100 maximum per 12 months Choose either lenses or contacts but not both Special lens coatings are not covered Special lens coatings are covered In and out of network coverage for Medical In network coverage only for medical coverage
